Citation Nr: 0326932	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including colitis.  

2.  Entitlement to a compensable rating for multiple 
noncompensable disabilities pursuant to the provisions of 
38 C.F.R. § 3.324.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from November 1956 to 
August 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for a stomach disorder, to include colitis, on the 
basis that the claim was not well grounded under the law then 
in effect.  The RO also denied entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable disabilities.

By an August 2000 decision, the Board held that the claim for 
service connection for a stomach disorder with colitis was 
well grounded and remanded the merits of that claim to the RO 
for further evidentiary development, including a current VA 
examination, followed by readjudication.  The Board deferred 
consideration of the issue involving a compensable rating 
under 38 C.F.R. § 3.324 pending readjudication of the service 
connection claim.  

On further review of the appeal in May 2003, the Board 
remanded the case for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) which had been enacted on 
November 9, 2000, while the case was in remand status at the 
RO.  The Board also explained that as a result of a recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (DAV case), it would be necessary for the case to 
remain at the RO for a period of one full year, until 
December 18, 2003, to accord the veteran the full 
statutorily-prescribed period in which to reply to a request 
for additional evidence contained in a supplemental statement 
of the case issued on December 18, 2002.  After completion of 
various actions undertaken pursuant to the remand, the RO in 
August 2003 returned the case to the Board for further review 
on appeal.  


REMAND

The Board finds that, for the reasons that follow, additional 
RO actions are necessary before the issues on appeal may be 
reviewed on appeal.  

Effect of Federal Circuit decision in PVA case  

The Board remanded the veteran's appeal in May 2003 for the 
primary purpose of obtaining RO compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) which had gone into 
effect on November 9, 2000.  The Board discussed at length 
the Federal Circuit's decision in the DAV case, which 
invalidated portions of a VA regulation, 38 C.F.R. 
§ 19.9(a)(2), that had enabled the Board to conduct 
development of the evidence in appeals to the Board and 
adjudicate appeals using such evidence, finding that, in 
conjunction with 38 C.F.R. § 20.1304, it had allowed the 
Board to consider additional evidence without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver, in 
contravention of a statutory requirement "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
See 38 U.S.C. § 7104(a).  

The decision further explained that it interpreted the DAV 
decision to require that the case be remanded to the RO so 
that the veteran could be accorded the remainder of the one-
year period beginning on December 18, 2002, the mailing date 
of the supplemental statement of the case, for the submission 
of additional evidence to support his claim unless he filed a 
waiver of his rights under the applicable statute and VA 
regulations.  

In a decision promulgated on September 22, 2003, in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court's conclusion paralleled that 
reached in the DAV case.  The court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The requirement inferred by the Board from the DAV case that 
the veteran's appeal be held at the RO for the balance of the 
a one-year period following a VA request for evidence in the 
absence of a waiver by the veteran of his rights under the 
law was made explicit in the PVA case.  The RO returned the 
case to the Board prior to expiration of the one year period.  
No waiver has been received from the veteran in this case and 
his representative has contended that the RO did not comply 
with the remand and that the return of the record to the 
Board was premature.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). 
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance. As 
such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the appellant that notwithstanding any information 
previously provided to him by the RO, a full year is allowed 
to respond to a VCAA notice.  

Additional evidentiary development required

Upon finding that the veteran's service connection claim was 
well-grounded, the Board's April 2000 decision remanded the 
merits of the claim for service connection for a stomach 
disorder, including colitis, to the RO for additional 
development, including a VA examination.  The report of a VA 
examination subsequently performed in February 2001 indicated 
that there were no abnormal findings as to the stomach and 
listed a diagnosis of diarrhea per history.  

Despite the examiner's apparent conclusion that no current 
disability was present, the Board does not believe that the 
February 2001 examination was adequate either to support that 
finding or clarify whether there is a medical nexus between 
any current pathology and service.  The examiner did not 
acknowledge the medical evidence that tended to suggest that 
a chronic gastrointestinal disorder may in fact be present 
based on the veteran's prior medical history as shown by 
existing evidence.  The problem was discussed on page 6 of 
the Board's decision as follows: 

The evidence of record does not include a 
medical opinion attributing the veteran's 
current stomach complaints to a 
particular stomach disorder.  However, 
the Board accepts the VA examiner's April 
1998 diagnosis of stomach discomfort as 
sufficient evidence of a current stomach 
disorder.  The VA examiner's comments 
appear to indicate that he was unable to 
attribute the symptoms to any particular 
disorder in the absence of further 
testing.  The Board also accepts the VA 
examiner's April 1998 comments as 
sufficient to satisfy the nexus element 
of a well-grounded claim.  After 
diagnosing stomach discomfort, he 
acknowledged the veteran's history of an 
irritable bowel and colon and suggested 
that further evaluation of the veteran's 
symptoms was needed.  Reading these 
comments in conjunction with the service 
medical records, which establish that the 
veteran was regularly treated for and 
diagnosed with multiple stomach disorders 
from 1959 to 1980, the Board believes the 
VA examiner was suggesting a link, albeit 
a tenuous one, between the veteran's 
stomach discomfort and his in-service 
stomach complaints.

A proper medical review of the record must necessarily 
include an examination of all relevant past medical records, 
including service medical records, as a basis for diagnostic 
interpretation of current complaints and findings.  If a 
current disability is shown, an opinion is required as to 
whether there is a medical nexus between current disability 
and service.  The Board also notes that in requesting an 
additional examination the veteran's representative, in 
August 2003, pointed to an entry in the service medical 
records on September 3, 1970, of mucous colitis and contends 
that this is a chronic disorder.

The Board finds that the veteran must be reexamined to 
determine whether he has a stomach disorder that may be 
related to service.  Also, the physician who conducted the 
February 2001 VA examination apparently did not have access 
to the veteran's C-file.  The examination report refers only 
to the veteran's "computerized records."  There is no 
indication what those records might be.  It is probable that 
they did not include service medical records, considering 
that service medical records are not routinely placed in the 
VA computer database.  Before the reexamination the RO should 
ascertain what treatment records are in the VA computer 
system, compare them with the records in the C-file, and make 
file copies of any records that are not in the appellate 
record.  

Before the veteran is reexamined, additional documentary 
evidence should be obtained.  The veteran indicated in an 
April 1998 statement that he had received treatment at the 
Leavenworth, Kansas, VA Medical Center since 1996, but these 
records are not in the file nor is there any indication that 
they have ever been requested.  

The Board would clarify that although the August 2000 
decision explained that the VA examiner's April 1998 
diagnosis of "stomach discomfort" could be accepted as 
evidence of a current stomach disorder (see passage quoted 
above), the precise determination made in April 2000 was 
whether the veteran's service connection claim was well 
grounded under the law then in effect.  [The well-grounded 
claim requirement was eliminated by the VCAA as of November 
9, 2000.]  A finding of well-groundedness required only that 
the claim be plausible and be capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Epps v. Gober, 126 
F3d. 1464, 1467-1468 (Fed. Cir. 1997).  A finding that the a 
current disability was present served only to satisfy the 
well-grounded claim requirement and thereby trigger the 
statutory duty to assist.  It was not the equivalent of a 
definitive finding that current disability existed or was 
related to service for purposes of an ultimate grant of 
service connection.  Ultimately, a decision on the merits, 
with weighing and balancing of a positive and negative 
evidence will address that point.  Such a review will be 
undertaken by the Board after completion of all necessary 
procedural and evidentiary development.  Nevertheless, the 
evidence suggesting the presence of a chronic postservice 
gastrointestinal disorder is sufficient to warrant a full 
medical investigation pursuant to the VCAA.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  In the context of the 
present appeal, this means that if the 
veteran has not responded to requests for 
evidence by December 18, 2003, and the 
appeal is otherwise ready for further 
adjudicative review, the RO must hold the 
file in abeyance until after that date.  
The RO should advise the veteran that if 
he has no further evidence to submit in 
support of his appeal, he is free to 
waive his right to submit evidence during 
the balance of the one-year period 
beginning on December 18, 2002.  

2.  All VA outpatient treatment or 
hospital records pertaining to the 
veteran should be obtained form the VA 
Medical Center in Leavenworth, Kansas.  

3.  All medical records pertaining to the 
veteran in the VA computer system should 
be reviewed and compared with the VA 
medical records in the veteran's claims 
file.  All treatment records not already 
in the claims file should be copied and 
placed in the file.  

4.  When the development requested in 
paragraphs 2 and 3 is complete, the 
veteran should undergo a VA 
gastrointestinal examination for the 
purpose of determining the etiology of 
any stomach and/or colon disorder that 
currently exists.  The veteran should be 
specifically advised of the need to 
report for the examination and that his 
failure, without good cause, to report 
for such examination or reexamination 
could have an adverse impact on his 
claim.  38 C.F.R. § 3.655 (2002).  Before 
the examination, the examiner must be 
furnished the veteran's claims file and a 
copy of this remand for review.  All 
indicated tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  

On the basis of current findings, a 
thorough review of the file, and a 
history obtained from the veteran, the 
examiner should respond to the following 
questions and provide a full statement of 
the basis for the conclusions reached:  

(a)  Identify all stomach 
disorder(s) shown to exist; 

(b)  State an opinion as to 
whether it is at least as 
likely as not that any 
current stomach/colon 
disorder(s) identified had 
their onset in or are related 
to the veteran's period of 
active service.  The 
examiner's attention is 
called to the stomach 
complaints and findings in 
service from 1959 to 1980; 

(c)  The examiner should 
comment on the significance 
or lack thereof of a notation 
of mucous colitis in service 
on September 3, 1970, as 
evidence or non-evidence of 
chronic disease in service.  

4.  The RO should review the examination 
report to determine whether it complies 
with the Board's instructions.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

5.  If additional evidence is received, 
either from the veteran or pursuant to 
the present remand, and if a waiver is 
not received from the veteran, the RO 
should readjudicate the issues on appeal 
in light thereof after December 18, 2003.  
If any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information and 
satisfy the requirements of the law.  The Board does not 
intimate any factual or legal conclusions as to the outcome 
ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




